     1:19-cv-02576-SVH      Date Filed 10/30/20   Entry Number 29   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

Darryl R. Molden,                        )          C/A No.: 1:19-2576-SVH
                                         )
                    Plaintiff,           )
   vs.                                   )
                                         )                   ORDER
Commissioner of Social Security,         )
                                         )
                    Defendant.           )
                                         )

         This matter is before the court on Defendant’s motion to amend the

court’s order awarding Plaintiff’s counsel fees and $16.00 in “costs and

expenses.” [ECF No. 27]. In Plaintiff’s “Statement of costs and expenses, he

lists $16.00 in certified mailing fees and other postage. [ECF N0. 25-3].

Defendant requests the court amend the “award to reflect $16.00 in expenses

only as stated in the EAJA Response.” [ECF No. 28].

         A review of the record before the court shows that Plaintiff used the

terms costs and expenses, both together and alternatively, throughout his

brief. [ECF No. 25-1 at 3, 5]. Plaintiff cites to 28 U.S.C. §§ 2412(c)(1), 2414, to

distinguish between the terms costs and expenses, but a review of these

subsections reveals that the distinction between costs and expenses is not

defined. Defendant’s response mentions the $16.00 only once, referring to it

as “expenses” without further explanation. In the motion to amend before the

court Defendant notes that “costs” are paid from a separate fund from
     1:19-cv-02576-SVH    Date Filed 10/30/20   Entry Number 29   Page 2 of 2




“expenses,” but fails to provide any legal basis for categorizing the $16.00 as

expenses instead of costs.

      “Fees and other expenses” are defined as “the reasonable expenses of

expert witnesses, the reasonable cost of any study, analysis, engineering

report, test, or project which is found by the court to be necessary for the

preparation of the party’s case, and reasonable attorney fees . . . .” 28 U.S.C. §

2412(d)(2)(A) (in relevant part). “Costs” are delineated in 28 U.S.C. § 1920

and include fees of the clerk, printing and transcripts fees, and copy and

docketing fees. Neither statute expressly provides how mailing costs should

be categorized.

      Because the amount in question is minimal and the parties consent, the

undersigned grants Defendant’s motion to amend the order. However,

Defendant is advised that in the future, such requests that do not provide

legal authority will be denied.

      IT IS SO ORDERED.



October 30, 2020                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
